UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 30, 2007 GS Mortgage Securities Corp. (as depositor for the GSAA Home Equity Trust 2007-10) Delaware 333-139817-22 13-3387389 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification No.) 85 Broad Street, New York, New York 10004 (Address of Principal Executive Offices) (Zip Code) (212) 902-1000 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 9 Financial Statements and Exhibits Item 9.01 Financial Statements and Exhibits. (a) Financial statements of businesses acquired. Not applicable. (b) Pro forma financial information. Not applicable. (c) Exhibits. 5.1 Legality Opinion of Sidley Austin LLP. 8.1 Tax Opinion of Sidley Austin LLP. 23.1 Consent of Sidley AustinLLP (included in Exhibits 5.1 and 8.1). SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 30, 2007 GS MORTGAGE SECURITIES CORP. By: /s/ Michelle Gill Name:Michelle Gill Title:Vice President Exhibit Index Exhibit Index Exhibit 5.1 Legality Opinion of Sidley Austin LLP 8.1 Tax Opinion of Sidley Austin LLP 23.1 Consent of Sidley AustinLLP (included in Exhibits 5.1 and 8.1)
